Title: From John Adams to the President of Congress, 18 March 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Leyden, 18 March 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 78–93. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:306–313.
This letter was read in Congress on 19 Nov. and consisted of English translations of the States General’s countermanifesto of 12 March and Prince Gallitzin’s memorial to the States General of 1 March. The countermanifesto was a point by point rebuttal of Britain’s manifesto of 20 Dec. 1780 that justified its declaration of war against the Netherlands (to the president of Congress, 1 Jan., calendared above). In their response the Dutch declared that they, not the British, were the aggrieved party. The Netherlands had maintained a strict neutrality under the law of nations at great cost to itself in a situation where to favor Britain would have meant war with France. The Anglo-Dutch war did not result from Dutch violations of the law of nations or a refusal to grant the assistance required under the Anglo-Dutch treaty of 1678. Neither did it stem from the sanctuary given John Paul Jones at Texel in 1780, St. Eustatius’ status as a conduit for trade with the United States, or the Lee-Neufville treaty of 1778. Instead, Britain began the war because it refused to accept and respect Dutch neutrality and, most importantly, the republic’s decision as a sovereign state to accede to the armed neutrality. The Netherlands, therefore, was entitled to take whatever action was necessary to defend its sovereignty and resolve its grievances.
In contrast to the countermanifesto, Prince Gallitzin’s memorial offered hope for peace. It emphasized Catherine II’s interest in resolving the misunderstanding between Britain and the Netherlands and her willingness to mediate the conflict impartially. Gallitzin indicated that the same memorial put before the States General was being presented to the British ministry and that Russia hoped for an affirmative response from both parties.
In a paragraph inserted between the Dutch manifesto and the memorial, John Adams wrote that he found it “remarkable that their high Mightinesses, after so long delays, have chosen for the Publication of this Manifesto, a Time when the Mediation of the Empress is depending.” For additional information on the countermanifesto and the memorial, see Jean de Neufville’s letter of 2 March, and note 2, above; and that from C. W. F. Dumas of 17 March, and note 3, above.
